Citation Nr: 1544686	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  07-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and as related to toxic herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to June 1977.

This matter is on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

This appeal was remanded by the Board in August 2010 and February 2013, and was denied by the Board in a May 2014 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court) which, in a November 2014 Order, vacated the Board's decision and remanded for further development.  

An appeal on the issue of entitlement to service connection for erectile dysfunction was also perfected by the Veteran.  However, in a February 2006 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's hypertension was not shown in service or for many years thereafter, and the evidence does not establish a relationship between hypertension and active duty, a service-connected disability, or exposure to toxic herbicide exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and as related to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and, while it attempted to acquire records submitted in conjunction with a claim to the Social Security Administration (SSA), no records were available.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

A VA examination and VHA opinions with respect to the issue on appeal were also obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination and opinions obtained in this case is more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for hypertension, which he primarily asserts is related to his service-connected diabetes mellitus or, in the alternative, is related to toxic herbicide exposure while serving in the Republic of Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Finally, VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and prostate cancer.  Moreover, service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

After a review of the evidence, the Board determines that service connection is not warranted for hypertension.  As an initial matter, service connection is not warranted based on toxic herbicide exposure on a presumptive basis.  Specifically, the Veteran's service personnel records reflect that he served in the Republic of Vietnam from April 1969 to April 1970.  As such, he is presumed to have been exposed to toxic herbicides while on active duty.  However, hypertension is not a disorder that may be presumed related to such exposure under 38 C.F.R. § 3.309(e).  Therefore, service connection is not warranted on this basis.  

Although hypertension is not presumed related to toxic herbicide exposure, the Veteran may still establish service connection for hypertension if the evidence otherwise indicates a relationship between his hypertension and active duty service.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, service connection is not warranted on this basis either, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to hypertension while in service.  Significantly, the Veteran's separation physical examination in April 1970 fails to document any complaints of or observed symptoms related hypertension.  

In fact, the post-service evidence does not reflect symptoms related to hypertension until approximately 1991, where the Veteran first began to display diastolic levels of 90 mm/Hg or greater.  However, he was not actually diagnosed with hypertension until many years later.  In any event, these first symptoms in 1991 are 13 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  Moreover, the Veteran has never asserted that he has had hypertension since service.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, to his service-connected diabetes mellitus or his toxic herbicide exposure, despite his contentions to the contrary.  
First, the evidence does not contain any treatment evaluations or notes that indicate that there is a relationship between active duty service per se and his hypertension, and no treating physician has opined that such a relationship exists.  

Regarding whether the Veteran's hypertension is related to his service-connected diabetes mellitus, the Board relies substantially on an opinion provided in December 2013 by a VHA physician, who determined that the Veteran's hypertension was less likely than not related to his diabetes mellitus.  In providing this opinion, the VHA physician acknowledged that it was "well established" that the effects diabetes mellitus has on the microvascular system can lead to worsened blood pressure and renal disease.  However, in this case, the Veteran's diabetes was in "overall excellent control" through his use of prescribed medication.  Given that the Veteran has been able to maintain "excellent control of his blood pressure on only a single medication" while being treated for diabetes, a relationship between the two was unlikely. 

The Board also notes that another VA examiner provided substantially the same opinion in April 2013.  There, the examiner also acknowledged that diabetes mellitus can affect kidney functioning, which can in turn affect blood pressure.  However, in this case, the Veteran's diabetes mellitus was not so severe so as to affect his kidney functioning.  Therefore, the evidence is against a finding of a relationship between diabetes mellitus and hypertension in this case.  

As for the Veteran's assertion that his hypertension may be related to toxic herbicide exposure, even though VA has not recognized that this disorder is presumed related to toxic herbicide exposure, the National Academy of Science's (NAS) Institute of Medicine noted that there was "limited or suggestive" evidence that the two were associated.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 (2011), available at http://iom.nationalacademies.org/reports/2011/veterans-and-agent-orange-update-2010.aspx (October 15, 2015).  

However, the mere fact that here was "limited or suggestive" evidence of a relationship between hypertension and toxic herbicide exposure is insufficient to establish a nexus, per se.  Obert v. Brown, 5 Vet. App. 30 (1993).  Moreover, the Board places significant probative value on an opinion provided by a VHA physician in May 2015, who determined that a relationship between hypertension and toxic herbicide exposure was "not likely."  In support of this opinion, the VHA physician pointed out that while hypertension and toxic herbicide exposure may be associated, this does not mean that one caused the other.  To the contrary, there have been "no randomized control trials implicating Agent Orange or any herbicides in the pathogenesis of hypertension."  Given this opinion, especially given the lack of any other evidence in support of the Veteran's claim, the weight of the evidence is against the conclusion that such a relationship exists. 

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hypertension to his diabetes and toxic herbicide exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of hypertension.  See Jandreau, 492 F.3d at 1377, n.4.  Because hypertension is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make. Moreover, determining if there is a relationship between any diagnosed hypertension and his active service, his diabetes or exposure to herbicides requires greater training and knowledge than a lay person possesses. Clinical testing, understanding of epidemiological studies, and other skills which go beyond mere observation of symptoms are needed. Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

Service connection for hypertension, to include as secondary to diabetes mellitus and as related to toxic herbicide exposure, is denied.  


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


